Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a generating unit which generates/inputs, in claims 1, 5, 13, 14, 15;
an input unit which inputs/converts/extracts, in claim 2, 3, 4, 6, 12, and 16; and, 
a conversion unit which converts, in claim 7, 19, 20, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 10, and 12 – 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category, and pass as eligible subject matter.  
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of a cooperative effort to change system configurations.  These actions describe work performed for and within a company, (Company X and Y), and typically done manually by a worker.  This is descriptive of business relations, and is a commercial or legal interaction.  They also describe following rules or instructions to change the system configurations, as the inputs need to be performed in a distinct order.  Both of these descriptions fall under the certain method of organizing human activity grouping of abstract idea.  
Claim 9, which is representative of claims 1 and 10; define the abstract idea by the elements of:
A cooperative planning method to be executed in a cooperative planning system that includes a plurality of planning systems, each of which manages a system configuration, and generates a change procedure in response to a request to change a plurality of system configurations, the method comprising: generating the change procedure on the basis of a plurality of system configuration definitions which are inputted from the plurality of planning systems; 
generating a plurality of partial procedures by dividing the generated change procedure for each procedure which relates to an element of each of the system configurations;  6Docket No. J-19-0007 
with respect to a first partial procedure which includes a first step after which, when execution is completed, execution is commenced of a second step which is included in a second partial procedure, adding, after the first step, a step in which information is inputted to the planning system which executes the second partial procedure, said information indicating the completion of the procedure; and,
with respect to the second partial procedure, adding, prior to the second step, a step in which information is inputted from the planning system which executes the first partial procedure, said information indicating the completion of the procedure.
Per the examination instructions in the 2019 PEG, these claims describe the abstract idea for a configuration change worker to alter a system and essential instructions for that worker to follow.  Thus, these claims fall squarely into the certain method of organizing human activity grouping of abstract ideas.
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because there no additional elements within the method claim 9, as illustrated above, that would provide for integration into a practical application.  
Further analysis under Step 2A, Prong Two, for claims 1 and 10 adds only the additional elements of:
A generating unit; and, 
a non-transitory computer-readable recording medium having recorded therein a cooperative planning program to be executed in a computer.
These additional elements simply instruct one to practice the abstract idea of business relations and following instructions utilizing generic units, non-transitory computer-readable recording medium, and a computer to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is just generally linking the use of the judicial exception to a technological environment and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG. Therefore, the claims are found to be directed to the abstract idea identified by the examiner.
For Step 2B of the eligibility analysis, the claims, when taken together as a combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. As detailed above, these claims recite social activities applied in a computer environment, (“executed in a computer.”)  This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, are not reevaluated in Step 2B.

Dependent claims 2 – 6 and 12 – 18, contain further recitations to the same abstract idea found in claim 1, above.  Recitations to a definition, parts, components, details, and information are further refinements of the configuration that is to be changed.  unit[s] are more linking to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more, see MPEP 2106.5(f).  Therefore, the claims are found to be directed to the abstract idea identified by the Examiner.

Dependent claims 7, 8, and 19 – 21, contain further recitations to the same abstract idea found in claim 1, above.  They contain recitations to definitions, components, and elements, and are the same elements defined and analyzed above.  They form the core information that is to be manipulated by the described method.  Further claims to a port and a wire, as interpreted in the Specification, at [0201-0204], allude to more recitations to information, thus, they recite more of the abstract idea identified.  More unit[s] are recited but this is simply more linking to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more, see MPEP 2106.5(f).  Therefore, the claims are found to be directed to the abstract idea identified by the Examiner.

Therefore, for the reasons set forth above, claims 1 – 10, and 12 – 21 are directed to an abstract idea without integration into a practical application and without reciting significantly more.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Arakawa (US20140013065) discloses a system and method causing a computer to execute a process.  Bram (US20060179028) discusses rules-based system architecture and systems.  CARLSON (US20090257456) details communication and processing within a timing network.  Tomiyama (US20160267417) discloses a plan coordination system and method.  Vinberg (US20120284710) discloses virtual machine deployment action analysis.  Vishnia-Shabtai (US2010257260) has a system and method for dynamically modifying synchronized business information server interfaces.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

DONALD J. EDMONDS
Examiner
Art Unit 3687

                                                                  /DENNIS W RUHL/                                                    Primary Examiner, Art Unit 3687